                                         Case 3:18-cv-02669-WHO Document 385 Filed 07/29/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     JW GAMING DEVELOPMENT, LLC,                        Case No. 18-cv-02669-WHO (RMI)
                                   9                    Plaintiff,
                                                                                            SECOND ORDER RE:
                                  10             v.                                         ENFORCEMENT OF PRIOR
                                                                                            DISCOVERY ORDER
                                  11     ANGELA JAMES, et al.,
                                                                                            Re: Dkt. Nos. 383, 384
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On June 11, 2021, the undersigned entered an order (dkt. 357) granting Plaintiff’s motion

                                  15   to compel certain discovery. The original deadline for compliance was June 16, 2021, and for

                                  16   various reasons, Defendant Pinoleville Pomo Nation (“PPN”) has yet to comply with that order

                                  17   and tender the discovery in question. Most recently, based on a joint representation (see dkts. 378,

                                  18   379) that the parties were working towards a negotiated settlement of the outstanding issues in this

                                  19   litigation, the court moved the latest iteration of PPN’s deadline for compliance to July 28, 2021

                                  20   (see dkt. 379). On that date, which has now come and gone, the parties had neither completed their

                                  21   settlement negotiations, nor had PPN tendered the discovery in question. See Notices (dkts. 383,

                                  22   384). Instead, PPN now contends that “settlement negotiations are on track and that a settlement

                                  23   will be reached within the next four business days.” See Notice (dkt. 384) at 3. The court will

                                  24   construe PPN’s Notice as a request for an extension of another four business days to the deadline

                                  25   for producing the discovery in question, and subject to the following conditions, that request is

                                  26   GRANTED. In light of PPN’s expectation that the remaining issues in this case will be resolved

                                  27   on or before Wednesday, August 4, 2021, the court will now adjust the deadline for producing the

                                  28   discovery in question to 12:00 noon on Thursday, August 5, 2021; however, no further extensions
                                         Case 3:18-cv-02669-WHO Document 385 Filed 07/29/21 Page 2 of 2




                                   1   will be granted.

                                   2          The court will admonish PPN that during the time between now and August 5, 2021, PPN

                                   3   should undertake whatever efforts may be necessary to gather the documents in question, and to

                                   4   prepare the interrogatory responses in question, such that if the parties are unable to settle the

                                   5   remainder of their disputes between now and August 4th, the discovery in question can, and will,

                                   6   be tendered on or before 12:00 noon on August 5, 2021. This is the final time that the undersigned

                                   7   will modify this deadline or entertain any excuses for non-compliance. If the remaining issues in

                                   8   this case are not settled by August 4th, and the discovery in question is not tendered by 12:00 noon

                                   9   on August 5, 2021, the court will promptly arrange a show cause hearing for the determination and

                                  10   imposition of coercive sanctions in the nature of a daily fine that will begin to accrue on August 5,

                                  11   2021, until such time as PPN finally complies with the court’s previous orders regarding the

                                  12   discovery in question.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: July 29, 2021

                                  15

                                  16
                                                                                                      ROBERT M. ILLMAN
                                  17                                                                  United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          2
